DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,390,083. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application are a broader version of claims 1 and 10 of U.S. Patent No. 10,390,083 with overlapping patentable scopes.

Regarding Claims 2-10 and 12-20, they capture similar subject matter that had already be allowed under claims 1-9 of U.S. Patent No. 10,390,083.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,848,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application are a broader version of claims 1 and 11 of U.S. Patent No. 9,848,235 with overlapping patentable scopes.

Regarding Claims 2-10 and 12-20, they capture similar subject matter that had already be allowed under claims 1-6 of U.S. Patent No. 9,848,235.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (Pub No US 2016/0224868) in view of Yang et al. (Pub No US 2005/0207651). Hereinafter, referenced as Hsiao and Yang, respectively.

Regarding claim 1, Hsiao discloses a content device comprising:
a non-transitory memory storing instructions (Figures 6 and 7);
and a processing device in communication with the non-transitory memory and configured to execute the instructions (Figures 6 and 7), the instructions when executed causing the processing device to perform operations comprising: 
receiving a video frame (Paragraphs [0027] [0031] figure 3; image 200); 
generating a histogram function that indicates a quantitative distribution of pixel values within the video frame (Paragraphs [0028] [0031] figure 3; generating pixel histogram of image 200);
transforming the histogram function to generate values that correspond respectively to the pixel values (Paragraphs [0029] [0031] figures 2 and 3; performing a Fourier frequency domain representation 302 of the histogram).
However, it is noted that Hsiao is silent to explicitly disclose transforming the histogram function to generate complex values that correspond respectively to the pixel values; and for each of the complex values, generating a bit that indicates whether a real part of the complex value is greater than zero.
Nevertheless, in a similar field of endeavor Yang discloses transforming the histogram function to generate complex values that correspond respectively to the pixel values (Paragraphs [0012] [0013]; perform a Fast Fourier Transform FFT procedure to 
and for each of the complex values, generating a bit that indicates whether a real part of the complex value is greater than zero (Paragraphs [0038] [0040] [0043]; perform a binarization procedure to convert the complex pixel values, with both real and imaginary values, from FFT test image 326 into corresponding binarized pixel values of a binarized test image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiao by specifically providing the elements mentioned above, as taught by Yang, for the predictable result of implementing a conversion procedure which may include at least one of a binarization procedure and a symmetrical reduction procedure to more efficiently utilize system resources such as processing requirements and memory requirements (Yang – Paragraph [0027]). 

Regarding claim 2, Hsiao and Yang disclose the content device of claim 1; moreover, Hsiao discloses that transforming the histogram function comprises transforming the histogram function using a Fast Fourier Transform (FFT) (Paragraphs [0029] [0031] figures 2 and 3; performing a Fourier frequency domain representation 302 of the histogram).

claim 7, Hsiao and Yang disclose the content device of claim 1; moreover, Hsiao discloses that the video frame comprises encoded video content (Paragraphs [0020] [0027]; video content, e.g. MPEG).

Regarding claims 11, 12 and 17, Hsiao and Yang disclose all the limitations of claims 11, 12 and 17; therefore, claims 11, 12 and 17 are rejected for the same reasons stated in claims 1, 2 and 7, respectively. 



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao and Yang further in view of Yamashita et al. (Pub No US 2007/0188623). Hereinafter, referenced as Yamashita.

Regarding claim 3, Hsiao and Yang disclose the content device of claim 1; however, it is noted that Hsiao and Yang are silent to explicitly disclose that the pixel values correspond to Y values of a YUV color space.
	Nevertheless, in a similar field of endeavor Yamashita discloses that the pixel values correspond to Y values of a YUV color space (Paragraphs [0880] [0881] figure 46; an image histogram may be represented by a horizontal axis showing the brightness level of the input image and the vertical axis showing the pixel number. Wherein values of each of the pixels may be expressed in the YUV color space; paragraph [1173]).


Regarding claim 13, Hsiao, Yang and Yamashita disclose all the limitations of claim 13; therefore, claim 13 is rejected for the same reasons stated in claim 3.



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Hsiao and Yang further in view of Srinivasan et al. (Pub No US 2005/0232411). Hereinafter, referenced as Srinivasan.

	Regarding claim 4, Hsiao and Yang disclose the content device of claim 1; moreover, Yang discloses indexing the plurality of complex values (Paragraphs [0038] [0040] [0043]; perform a binarization procedure to convert the complex pixel values, with both real and imaginary values, from FFT test image 326 into corresponding binarized pixel values of a binarized test image).
	However, it is noted that Hsiao and Yang are silent to explicitly disclose indexing the complex values from 0 to 255.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiao and Yang by specifically providing the elements mentioned above, as taught by Srinivasan, for the predictable result of implementing a number of bit integers that is known and widely recognized by any computing architecture, increasing compatibility of the system and avoiding unnecessary complexities.

Regarding claim 14, Hsiao, Yang and Srinivasan disclose all the limitations of claim 14; therefore, claim 14 is rejected for the same reasons stated in claim 4.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao and Yang further in view of Murphy et al. (Pub No US 2007/0094260). Hereinafter, referenced as Murphy.

	Regarding claim 5, Hsiao and Yang disclose the content device of claim 1; moreover, Yang discloses generating the bit for each of the complex values (Paragraphs [0038] [0040] [0043]; perform a binarization procedure to convert the 
	However, it is noted that Hsiao and Yang are silent to explicitly disclose that generating a fingerprint that includes 128 bits or 256 bits.
	Nevertheless, in a similar field of endeavor Murphy discloses that generating a fingerprint that includes 128 bits or 256 bits (Paragraph [0054]; created fingerprints may be 128-bit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiao and Yang by specifically providing the elements mentioned above, as taught by Murphy, for the predictable result of using a standard mathematical function that is well-known to be applied to hash functions (Murphy – paragraph [0054]). 

Regarding claim 15, Hsiao, Yang and Murphy disclose all the limitations of claim 15; therefore, claim 15 is rejected for the same reasons stated in claim 5.



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao and Yang further in view of Sinha (Pub No US 2013/0205330). Hereinafter, referenced as Sinha.

claim 6, Hsiao and Yang disclose the content device of claim 1; moreover, Yang discloses generating the bit for each of the complex values (Paragraphs [0038] [0040] [0043]; perform a binarization procedure to convert the complex pixel values, with both real and imaginary values, from FFT test image 326 into corresponding binarized pixel values of a binarized test image).
However, it is noted that Hsiao and Yang are silent to explicitly disclose generating a fingerprint, wherein the operations further comprise communicating the fingerprint to an automatic content recognition (ACR) server.
Nevertheless, in a similar field of endeavor Sinha discloses generating a fingerprint, wherein the operations further comprise communicating the fingerprint to an automatic content recognition (ACR) server (Paragraphs [0041] [0046] figure 1A; ACR module 142 may communicate with the ACR system 100, via the communication network 103, to support the automatic content recognition operations of the ACR-enabled connected TV device 141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiao and Yang by specifically providing the elements mentioned above, as taught by Sinha, for the predictable result of implementing a centralized content recognition system with vast computing resources that efficiently allows for the processing to recognize content. 

Regarding claim 16, Hsiao, Yang and Sinha disclose all the limitations of claim 16; therefore, claim 16 is rejected for the same reasons stated in claim 6.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, Yang and Kim further in view of Brannon, JR (Pub No US 2007/0043875). Hereinafter, referenced as Brannon.

	Regarding claim 8, Hsiao and Yang disclose the content device of claim 1; moreover, Hsiao discloses the video frame (Paragraphs [0020] [0027]; video content, e.g. MPEG).
	However, it is noted that Hsiao and Yang are silent to explicitly disclose that the video frame comprises video within a YUV 4:2:2 color space.  
	Nevertheless, in a similar field of endeavor Brannon discloses that the video frame comprises video within a YUV 4:2:2 color space (Paragraph [0072]; video content may be streamed as raw video in known formats such as YUV 4:2:2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiao and Yang by specifically providing the elements mentioned above, as taught by Brannon, for the predictable result of broadcasting content in an unprocessed original form with the highest quality of the original video. 

Regarding claim 18, Hsiao, Yang and Brannon disclose all the limitations of claim 18; therefore, claim 18 is rejected for the same reasons stated in claim 8.


Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao and Yang further in view of Huang (Patent No US 7,984,179). Hereinafter, referenced as Huang.

	Regarding claim 9, Hsiao and Yang disclose the content device of claim 1; however, it is noted that Sinha, Yang and Kim are silent to explicitly disclose converting the video frame by scaling a resolution of the video frame to a threshold resolution level. 
	Nevertheless, in a similar field of endeavor Huang discloses converting the video frame by scaling a resolution of the video frame to a threshold resolution level (Col. 6 lines 31-44; content may be converted from YUV 4:2:2 to 4:2:0 based on set parameters values that correspond to the network condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiao and Yang by specifically providing the elements mentioned above, as taught by Huang, for the predictable result of implementing a video transcoding scheme that is responsive to the client request and characteristics information sent by the client, improving the Quality of Experience of the viewer (Huang - Col. 6 lines 31-44).

	Regarding claim 10, Hsiao, Yang and Huang disclose the content device of claim 9; however, it is noted that Hsiao and Yang are silent to explicitly disclose that the converting further comprises converting the video frame to a YUV 4:2:0 color space.
	Nevertheless, in a similar field of endeavor Huang discloses that the converting further comprises converting the video frame to a YUV 4:2:0 color space (Col. 6 lines 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiao and Yang by specifically providing the elements mentioned above, as taught by Huang, for the predictable result of implementing a video transcoding scheme that is responsive to the client request and characteristics information sent by the client, improving the Quality of Experience of the viewer (Huang - Col. 6 lines 31-44).


Regarding claims 19 and 20, Hsiao, Yang and Huang disclose all the limitations of claims 19 and 20; therefore, claims 19 and 20 are rejected for the same reasons stated in claims 9 and 10, respectively.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423